UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2455


THOMAS G. RICHARDS, JR.,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL, Social Security Administration Commissioner,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Michael Stefan Nachmanoff, Magistrate Judge. (1:17-cv-00743-MSN)


Submitted: November 18, 2020                                Decided: December 22, 2020


Before KEENAN and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas G. Richards, Jr., Appellant Pro Se. Kimere Jane Kimball, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas G. Richards, Jr., appeals the magistrate judge’s * order upholding the

Administrative Law Judge’s (ALJ) denial of Richards’ application for disability insurance

benefits. “In social security proceedings, a court of appeals applies the same standard of

review as does the district court. That is, a reviewing court must uphold the determination

when an ALJ has applied correct legal standards and the ALJ’s factual findings are

supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251,

267 (4th Cir. 2017) (citation and internal quotation marks omitted). “Substantial evidence

is that which a reasonable mind might accept as adequate to support a conclusion. It

consists of more than a mere scintilla of evidence but may be less than a preponderance.”

Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks

omitted).   “In reviewing for substantial evidence, we do not undertake to reweigh

conflicting evidence, make credibility determinations, or substitute our judgment for that

of the ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a

claimant is disabled, the responsibility for that decision falls on the ALJ.” Hancock v.

Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks

omitted).

       Having reviewed the administrative record, including the transcript of Richards’

administrative hearing and all of the relevant medical evidence, and considered the same



       *
        The parties consented to a final disposition by the magistrate judge pursuant to 28
U.S.C. § 636(c).

                                            2
in conjunction with the arguments raised on appeal, we conclude that (1) the ALJ applied

the correct legal standards in evaluating Richards’ claim for benefits; and (2) substantial

evidence supports the administrative rulings, all of which were affirmed by the magistrate

judge. Accordingly, we affirm for the reasons stated by the magistrate judge. See Richards

v. Saul, No. 1:17-cv-00743-MSN (E.D. Va. Dec. 2, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3